DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the Appeal Brief filed on December 21, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772                                                                                                                                                                                            






Response to Arguments
Applicant’s arguments, filed 12/21/2021, with respect to Stachowski and Swartz et al. have been fully considered and are persuasive.  The previous rejection of claim has been withdrawn, however has been rejected on the refined grounds as set forth below. 
Applicant argues that Stachowski does not teach attaching the holding member to the base member via an attaching member including a first part and a second part. However, although such statement is true with regards to specifically what is shown by Figures 17a-17d, Stachowski nevertheless provides for removable attachment. That is, Stachowski teaches the base member and holding member to be removably coupled by element 128. Importantly, Stachowski further recognizes the interchangeability of features of the invention, to include for example, different types of holding elements (Col 8, Lines 33-50). This includes a further example of removable coupling of the holding member and base member is shown to be done via removable attachment fasteners at opposing ends of the holding and base members (Col 10, Lines 40-47 and Figure 24a-24b). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holding member and base member of Stachowski to be removably coupled via elements on their respective opposing ends, as shown by 24a as an alternative means for securing the members together. By fastening elements as shown in Figures 24a-24b, one looking at Swartz et al. would recognize further removable attachment means that could be utilized in Stachowski.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Stachowski (US Pat # 6,227,207) in view of Swartz et al. (US Pub # 2016/0106192).
In regards to claims 1-5, 11-14 and 16-18, Stachowski teaches a hair styling device, comprising a base member (Figure 17a at 24) comprising a first surface and an opposing second surface (Figure 17a at bottom and top of element 24 respectively); the base member having two mechanical shapes stabilized in a first stable state (Figure 17b) and a second stable state (Figure 17d), wherein in the first stable state, the base member has a linear structure including two terminal ends in a longitudinal direction, and having a curved ridge extending in the longitudinal direction between the two terminal ends (Figure 17b), and in the second stable state, the base member has at least one wrap-around cylindrical structure, which is coiled around an axis while flattening the curved ridge (see Figure 17d);
a holding member (Figure 17a at 10) made of a pliable material and having opposing top and bottom surfaces (respectively shown in Figure 17a); the holding member being configured to be detachably secured to one or both of the terminal ends of the base member such that the bottom surface of the holding member faces the first surface of the base member to form a space for receiving hair of a user there between (see Figures 17a-17d and Col 8, Lines 3-20); where the base and holding member can be removably attached to one another (via 128) such that they face one another (see Figure 17b) from end to end thereby facilitating alignment of the holding member with the base member while placing the hair of the user in the space (as the elements are aligned and receive hair there between such teaches the intended use) and the 
Although Stachowski teaches the base member and holding member to be removably coupled by element 128, Stachowski further recognizes the interchangeability of features of the invention, to include for example, different types of holding elements (Col 8, Lines 33-50). From the available teachings, a further example of removable coupling of the holding member and base member is shown to be done via removable attachment fasteners at opposing ends of the holding and base members (Col 10, Lines 40-47 and Figure 24a-24b). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the holding member and base member of Stachowski to be removably coupled via elements on their respective opposing ends, as shown by 24a as an alternative means for securing the members together.
With regards to the specific types of fasteners,  Swartz et al. teaches a hair styling tool to have complimentary elements that are removably coupling to one another at their terminal ends, where such can be done via complimentary hook and loop posts or magnets (Paragraph 0028 where each of the magnetic or hook/loop materials are carried by a respective base such that it forms a coupling element coupled to the respective surfaces of the elements) on facing surfaces of each respective element to form an integral element while fastened. Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the connection elements of Stachowski to be the complimentary means of Swartz et al. as such is a well-known means for removable coupling in hair devices such that a user would be able to simply couple/uncouple the elements for use as desired. As Stachowski teaches a sleeve forms an outer surface, such combination results in the attaching member being located on the sleeve.
Regarding claim 9, Stachowski teaches the base/holding member; but does not teach a plurality of hair smoothing hook and/or loop posts are attached onto a middle portion of the base 
Regarding claim 10, Stachowski teaches a gripping portion is attached onto a middle portion of the base member, and/or a middle portion of the holding member to improve the positioning and retention of hair (Col 6, Lines 28-32 which teaches a coating of textured material).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Stachowski in view of Swartz et al. as applied to claim 1 above, in further view of Corra et al. (US Pub # 2019/0133288).
Regarding claim 19, Stachowski teaches the base to contain a pocket (Figure 12 at 45) but does not teach a heater material to be disposed in the pocket. However, Corra et al. teaches a headband to contain a heating element (18). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hair device of Stachowski to contain the heating material of Corra et al. in order to allow the user to better set any hair held by the device (Corra et al. Paragraph 0079).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/Examiner, Art Unit 3772  

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772